Citation Nr: 1016454	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to 
May 27, 2008, for residuals of a left fibula fracture with 
tricompartmental osteoarthritis.  

2. Entitlement to a rating in excess of 10 percent prior to 
May 27, 2008, for residuals meniscectomy with left knee 
instability.

3. Entitlement to a rating in excess of 30 percent from July 
1, 2009, for status-post left total knee replacement.  

4. Entitlement to service connection for avascular necrosis 
as secondary to the service-connected residuals of a left 
fibula fracture with tricompartmental osteoarthritis.  

5. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip disability as secondary to residuals of left fibula 
fracture with tricompartmental osteoarthritis.  

6. Entitlement to service connection for a left hip 
disability as secondary to residuals of left fibula fracture 
with tricompartmental osteoarthritis


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1972. 

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida.   

The Veteran testified at a Travel Board hearing in December 
2009 before the undersigned.  A transcript of that proceeding 
has been associated with the claims file.  

The entitlement to a rating in excess of 30 percent from July 
1, 2009, for status-post left total knee replacement, and 
entitlement to service connection for avascular necrosis as 
secondary to the service-connected residuals of a left fibula 
fracture with tricompartmental osteoarthritis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. Prior to May 27, 2008, the Veteran's residuals of a left 
fibula fracture with tricompartmental osteoarthritis have 
been manifested by complaints of severe pain and 
fatigability, including on use, with extension limited to 20 
degrees, but with pain approximating a greater degree of loss 
of range of motion.  

2. Prior to May 27, 2008, the Veteran's residuals of a 
meniscectomy with left knee instability are shown to be 
productive of pain, crepitus, and subjective complaints of 
giving way; but not moderate recurrent subluxation or lateral 
instability, or ankylosis. 

3. The July 2004 rating decision which denied the Veteran's 
claim of entitlement to service connection for a left hip 
disability was a final decision.

4.  The Veteran submitted new evidence of a current diagnosis 
of a left hip disability, which is evidence related to an 
unestablished fact necessary to substantiate the claim.

5. The probative medical evidence of record does not relate 
the Veteran's left hip disability, diagnosed as arthritis, to 
his service-connected diabetes left knee/leg disability. 


CONCLUSIONS OF LAW

1. Prior to May 27, 2008, the criteria for entitlement to an 
evaluation of 40 percent for residuals of a left fibula 
fracture with tricompartmental osteoarthritis have been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5010-
5261 (2009).

2. Prior to May 27, 2008, the criteria for entitlement to an 
evaluation in excess of 10 percent for residuals meniscectomy 
with left knee instability have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5257 (2009). 

3. The July 2004 RO decision, which denied the Veteran's 
claim for service connection for a left hip disability, is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009).

4. New and material evidence pertinent to the claim of 
entitlement to service connection for a left hip disability 
as secondary to service-connected left knee/leg disability 
has been presented and the claim is reopened.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5. The criteria for service connection for a left hip 
disability, claimed as secondary to the service-connected 
left knee/leg disability, are not met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For an increased compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. Vasquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008). Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.




Here, letters from the RO dated in April 2006 and May 2008 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial notice letter was provided before the 
adjudication of his claim in September 2006 and complied with 
the requirements set forth in Kent.  An updated notice letter 
that fully complied with the requirements of Vasquez- Flores 
was sent to the Veteran in May 2008.  The relevant diagnostic 
code was provided the Veteran in March 2008 via a statement 
of the case, and although he was not provided these criteria 
in a separate letter, the claim was readjudicated thereafter. 
Cf. Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(indicating that the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
is sufficient to cure the timing defect).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained. The 
Veteran's service treatment records have been obtained.  His 
available post-service treatment records have also been 
obtained. The Veteran has been afforded VA examinations in 
connection with his claims.  Medical opinions have been 
obtained. Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

I. Increased Evaluations  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2009).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  If two evaluations are 
potentially applicable, the higher one will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor. 38 C.F.R. § 4.3. A recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement. 38 C.F.R. § 4.45.

a. Entitlement to a rating in excess of 30 percent prior to 
May 27, 2008, for residuals of a left fibula fracture with 
tricompartmental osteoarthritis (Diagnostic Code 5261). 

The Veteran asserts that he is entitled to a higher rating 
for his service-connected left knee disability prior to the 
left total knee replacement on May 27, 2008.  During the 
period before the replacement, his disability was rated under 
Diagnostic Codes 5010-5261 as 30 percent disability. 38 
C.F.R. §§ 4.20, 4.71a.  His claim for an increased rating was 
received in March 2006.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005). Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261. Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees. A 20 percent evaluation is for application where 
extension is limited to 15 degrees. A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

In the present case, VA outpatient treatment records from 
September 2005 show that the Veteran presented with 
complaints of left knee and hip pain.  Examination revealed 
left leg extension to 5 degrees and flexion to 95 degrees 
with crepitus.  A December 2005 outpatient treatment again 
shows complaints of left knee pain and difficulty walking.  
Range of motion findings indicated left leg extension to 15 
degrees and flexion to 70 degrees with pain. 

Upon VA examination in June 2006, the Veteran complained of 
sharp, dull pain in the left knee, with associated popping, 
clicking, and giving way.  Due to hip and leg problems, he 
ambulated on a walker with a severe antalgic gait.  Physical 
examination revealed left leg extension to 20 degrees and 
flexion to 70 degrees.  Pain was reproduced with passive 
range of motion of the left knee.  Further exercise testing 
and testing per DeLuca was not possible due to the fact that 
the Veteran was on a walker.  The diagnosis provided was 
status-post fibular fracture, lateral meniscectomy with 
resultant severe posttraumatic osteoarthritis of the left 
knee with marked loss of range of motion.  

Upon VA examination in June 2007, the Veteran complained of 
intermittent swelling, popping, clicking and loss of range of 
motion of the left knee.  He ambulated with crutches and a 
moderate antalgic gate, predominately due to a recent left 
hip replacement and his service-connected knee disability.  
Physical examination revealed extension to 20 degrees, and 
flexion to 60 degrees, with moderate complaints of pain.  
Attempts to "rerange" the Veteran's left knee three 
consecutive times was not possible due to severe pain.  The 
examiner noted that the Veteran maintained a moderate 
antalgic gait on crutches exiting the clinic and that his 
left knee would likely present problems with protracted 
periods of standing, walking long distances, and would 
further preclude any squatting or kneeling.  A left total 
knee replacement was recommended at that time.  The clinical 
impression was severe posttraumatic osteoarthritis of the 
left knee with association chronic synovitis and loss of 
range of motion. 

In May 2008, a private treatment record shows that the 
Veteran had mild pain and swelling in the left knee, and that 
he used a standard cane for ambulation.  Objective findings 
revealed left leg range of motion from 0 degrees extension to 
110 degrees flexion.  No further range of motion testing was 
performed; the assessment was end-stage arthritis of the left 
knee with pain that interferes significantly with activities 
of daily living.  Total knee replacement was again 
recommended.  

Overall, the evidence outlined above shows significant 
disability of left knee prior to total replacement in May 
2008.  Indeed, VA examiners in 2006 and 2007 found the left 
knee condition to be "severe" with marked effects on range 
of motion.  Objective findings in 2006 and 2007 indicated 
that the Veteran's left leg extension was limited to 20 
degrees.  Ordinarily, this degree of loss of motion would be 
commensurate with at 30 percent evaluation under DC 5261.  
Here, however, the Board finds that the left knee disability 
more nearly approximates the criteria for a 40 percent 
disability evaluation under Diagnostic Code 5261.  In so 
finding, it is noted that the additional range of motion 
testing, per DeLuca, was not accomplished upon either VA 
examination to the severity of the Veteran's knee disability 
and resulting pain, and further due to the fact that the 
Veteran was either ambulating with a walker and/or crutches 
at the time.  These factors, combined with painful motion and 
limited extension of the left knee, yield a disability 
picture most nearly approximating the next-higher 40 percent 
rating under DC 5261.  See also 38 C.F.R. § 4.45.  In so 
finding, the Board acknowledges that subsequent VA 
examination in May 2008 revealed full extension of the left 
knee.  However, the evidence is found to be at least in 
equipoise and doubt will be resolved in favor of the Veteran. 
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While a 40 percent rating is appropriate under Diagnostic 
Code 5261, there is no basis for a rating in excess of this 
amount.  Indeed, the Veteran's disability picture is not 
found to most nearly approximate the next-higher 50 percent 
rating under Diagnostic Code 5261, for limitation of leg 
extension to 45 degrees.  In so finding, the Board has 
considered additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability. See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In this 
regard, the evidence of record reveals consistent complaints 
of severe left knee pain.  Moreover, at his 2006 and 2007 VA 
examinations loss of range of motion due to pain was noted 
and DeLuca testing was not possible because the Veteran was 
using a walker and/or crutches.  The Veteran had a moderate 
to severe antalgic gait.  Upon examination in June 2007, pain 
was reproduced with passive range of motion.  There was also 
tenderness to palpation of the left knee.  The Veteran was 
limited to walking only 25 feet at a time.  While he could 
stand for short periods of time, he was not able to squat or 
knee.  

The Board acknowledges the painful motion and weakness 
associated with the Veteran's service-connected left knee 
disability.  However, such factors have already been 
contemplated in the currently assigned 40 percent evaluation 
under Diagnostic Code 5010-5261.  In short, despite the 
evidence of left knee pain, overall, the objective findings 
do not approximate the criteria for a rating in excess of 40 
percent under Diagnostic Code 5260 or 5261 for any portion of 
the rating period on appeal.  Indeed, although left leg 
extension was primarly limited to 20 degrees with pain 
throughout the period on appeal, it is noted that a May 2008 
examination (prior to the knee replacement) found full 
extension of the left knee.  Further, despite the fact that 
the Veteran walked with a cane, his gait and station were 
otherwise unremarkable; he had normal alignment and symmetry; 
and there was no pain to palpation noted.  Such findings 
further show that a rating in excess of 40 percent is not 
warranted under Diagnostic Code 5261.

The Board further observes that no alternate Diagnostic Codes 
pertaining to limitation of motion entitle the Veteran to a 
rating in excess of 40 percent.  Indeed, as the evidence 
fails to establish symptomatology comparable to ankylosis, 
Diagnostic Code 5256 is not for application.  Furthermore, 
Diagnostic Code 5262, concerning impairment of the tibia or 
fibula, does not afford an evaluation in excess of 40 
percent. 

Based on the foregoing, even with consideration of pain on 
use, there has been no demonstration of functional impairment 
comparable to the criteria for a rating in excess of 40 
percent based on limitation of motion during any portion of 
the rating period on appeal.  

In conclusion, then, the competent evidence warrants a 40 
percent rating for limitation of left knee extension over the 
entirety of the rating period on appeal.  An evaluation in 
excess of that amount is not warranted.  In reaching these 
conclusions, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of flexion to a compensable 
degree.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the left leg is not 
appropriate here.

b. Entitlement to a rating in excess of 10 percent prior to 
May 27, 2008, for residuals meniscectomy with left knee 
instability.

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257. See also 
VAOPGCPREC 9-98.

In the present case, a separate 10 percent evaluation under 
Diagnostic Code 5257 has already been assigned prior to May 
27, 2008, for residuals meniscectomy with left knee 
instability.  As this issue is also on appeal, the Board now 
turns to the question of whether the Veteran is entitled to a 
rating in excess of that amount for left knee instability.  

In this regard, Diagnostic Code 5257 contemplates "other 
impairment of the knee," described as involving recurrent 
subluxation or lateral instability.  Under that Code section, 
a 10 a percent evaluation is warranted where the evidence 
shows slight knee impairment.  A 20 percent evaluation is 
warranted where the evidence shows moderate knee impairment.  
A 30 percent rating is warranted for severe impairment of the 
knee.

A VA outpatient treatment record from September 2005 shows 
that the Veteran had left knee crepitus, but that Lachman's 
and McMurray's testing were negative.  The lateral joint line 
was tender to palpation but ligaments were noted as stable.  

Upon VA examination in June 2006, the Veteran complained of 
constant pain in the left knee with associated popping, 
clicking, and giving way.  Physical examination revealed 
tenderness to palpation over the medial and lateral joint 
line space.  Cruciate and collateral ligaments were intact 
without evidence of instability pattern.  Lachman's, drawer, 
and McMurray's testing were all negative.  Moderate 
patellofemoral crepitus was present.   

Upon VA examination June 2007, the Veteran again complained 
of left knee popping and clicking.  Physical examination 
revealed pain with palpation over the joint line; cruciate 
and collateral ligaments were intact without evidence of 
instability pattern.  Lachman's, anterior drawer, and 
McMurray's testing were all negative.  Moderate crepitus was 
noted.  

Upon private examination in May 2008, it was noted that the 
Veteran walked with a cane, but his gait was otherwise 
unremarkable.  Physical examination of the left knee revealed 
effusion, crepitus, and a valgus deformity.  The physician 
expressly reported that there did not appear to be any 
instability.  

Based on the foregoing, the Board finds that the competent 
clinical evidence of record demonstrates no more than slight 
left knee instability, and a rating in excess of 10 percent 
for instability under Diagnostic Code 5257 is not warranted.  
In other words, the objective findings do not reflect at 
least moderate recurrent subluxation or lateral instability 
as required for the next-higher rating. 

Indeed, VA and private examinations conducted in 2006, 2007, 
and 2008, all demonstrated that the Veteran's left knee was 
stable; that the cruciate and collateral ligaments were 
intact; and the anterior drawer, McMurray's, and Lachman's 
testing were negative.  The May 2008 private examination 
report expressly found that there was no evidence of 
instability.  Both VA examiners noted that the ligaments were 
stable with no evidence of instability pattern.  Therefore, 
when viewed as a whole, the evidence of record does not allow 
for a rating in excess of 10 percent for instability of the 
left knee.  

In so finding, the Board acknowledges the clinical evidence 
documenting crepitus, as well as the Veteran's own subjective 
complaints of instability and giving way.  However, these 
factors have already been contemplated as part of the 
currently assigned 10 percent rating.  Without more clinical 
evidence of instability, the Veteran's left knee symptoms are 
not more consistent with the next-higher rating under DC 
5257.  

In conclusion, the evidence reveals a disability picture 
consistent with the currently assigned 10 percent evaluation 
for instability of the left knee, prior to May 27, 2008.  
There is no basis for a higher rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

II. New and Material Evidence 

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New 
evidence" means existing evidence not previously submitted to 
agency decisionmakers.  "Material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board. Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after 
a prior unappealed RO denial).

The Veteran contends that the RO committed error in refusing 
to reopen and grant his claim for service connection for a 
left hip disability as secondary to his service-connected 
residuals of a left fibula fracture with tricompartmental 
osteoarthritis (hereinafter, left knee disability).  

The Veteran's claim for service connection for a left hip 
disability was previously denied by the RO in July 2004 
because the medical evidence failed to show a current hip 
disability diagnosis.  

The evidence which was considered in July 2004 includes the 
service treatment records (showing no complaints or treatment 
for a hip disability in-service) and a 1997 post-service VA 
left hip x-ray showing a normal left hip examination.  

Evidence associated with the claims folder subsequent to the 
July 2004 rating decision includes numerous VA treatment 
records showing complaints of hip pain, and several diagnoses 
relating to the hips, including degenerative joint disease of 
the left hip, bursitis, and avascular necrosis.  It also 
includes a July 2006 VA examination and accompanying medical 
opinion, at which time bilateral avascular necrosis of the 
hips with severe degenerative changes of the left hip was 
diagnosed.  This evidence was not previously submitted, and 
is therefore "new."

As the evidence provides a medical diagnosis of a hip 
disability, a fact not previously established, it is 
considered "material."  New and material evidence has 
therefore been submitted, and the issue of entitlement to 
service connection for a left hip disability as secondary to 
the service-connected left knee/leg disability is reopened.  

Having determined that new and material evidence has been 
received to reopen the Veteran's claims for service 
connection for a left hip disability as secondary to service-
connected left knee/leg disability, the Board must adjudicate 
this claim on the merits.  As will be explained in greater 
detail below, the Board finds that service connection for 
such disability is not warranted.  

III. Service Connection

Essentially, the Veteran argues that his hip disability, 
diagnosed as arthritis of the left hip (status post total hip 
replacement in April 2007), was aggravated by his service-
connected left knee/leg condition.  Here, it is briefly noted 
that the Veteran has also been diagnosed with avascular 
necrosis of the bilateral hips; however, this issue has been 
developed as separate claim and is addressed in the remand 
portion of this decision.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In addition, service connection may be presumed for 
hypertension manifested to a compensable degree (10 percent) 
within a one year after discharge from service, even though 
there is no evidence of such disease during the period of 
service.38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 3 8 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
Veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition. Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  

Again, the Veteran does not contend, and the record does not 
otherwise show, that a left hip disability was directly 
incurred during service.  Indeed, service treatment records 
are silent as to complaints, treatment, injury, or diagnoses 
relating to the left hip.  Moreover, there is no medical 
evidence showing that arthritis of the left hip manifested 
within the first post-service year, as required for 
presumptive service connection.  Rather, it is the Veteran's 
belief that his service-connected left knee condition caused 
the deterioration of his left hip.  See VA Form 9, April 
2008.    

VA treatment records dated in January 2005 show complaints of 
hip pain and tenderness; a bursitis diagnosis was rendered at 
that time.  

In September 2005, the Veteran was again treated for 
complaints of left hip pain.  A contemporaneous VA treatment 
records shows painful and decreased left hip range of motion; 
x-rays revealed left hip avascular necrosis.  

A December 2005 VA treatment record reflects painful and 
limited motion of the left hip.  X-rays confirmed 
degenerative joint disease.

In June 2006, the Veteran underwent a VA examination for 
evaluation of his left hip claim.  At that time, the Veteran 
reported a recent history of development of left hip pain 
without any specific mechanics of injury.  The clinical 
assessment was bilateral avascular necrosis of the hips with 
severe degenerative change of the left hip.  Notably, the VA 
examiner was asked to provide an opinion on the issue of 
secondary service connection.  After thorough review of the 
Veteran's claims file, the examiner opined that the service-
connected left knee condition did "not make his left hip 
[condition] adjunct nor aggravated."  

VA treatment records dated in April 2007 show that the 
Veteran's left hip arthritis had been "progressing for 
years" and the need for a total hip replacement was likely.  
Subsequent VA clinical records reflect that the Veteran 
underwent a total left hip replacement in April 2007.

VA treatment records dated in July 2008 show that the Veteran 
reported no problems with his left hip, status post 
replacement.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the Veteran's 
claim for service connection for a left hip disability as 
secondary to the service-connected left knee/leg disability.  
The Board finds the June 2006 VA examiner's medical opinion, 
rendered after both examining the Veteran and reviewing the 
claims file, to be highly probative.  While the Veteran has 
been treated for his hip problems by VA physicians on a 
regular basis since 2005, no medical professional has 
suggested the Veteran's left arthritic hip is due to, the 
result of, or permanently aggravated by his service-connected 
left knee/leg disability.  In fact, the June 2006 VA examiner 
expressly found that the Veteran's hip disability was not 
secondary to the left knee disability.  In the absence of any 
evidence contrary to the 2006 VA medical opinion, service 
connection for a left hip disability must be denied.

In addition to the medical evidence, the Board has considered 
the Veteran's assertions advanced to support this claim.  The 
Veteran is competent, as a layman, to report that as to which 
he has personal knowledge. See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, while the Veteran may sincerely 
believe that his left hip disability is secondary to the 
service-connected left knee/leg disability, as a lay person, 
he is not competent to render a medical diagnosis or 
etiological opinion. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Under these circumstances, the claim for service connection 
for a left hip disability, claimed as secondary to the 
service-connected left knee/leg disability, must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).



ORDER

Prior to May 27, 2008, an increased evaluation of 40 percent 
for residuals of a left fibula fracture with tricompartmental 
osteoarthritis is granted, subject to governing criteria 
applicable to the payment of monetary benefits. 

Prior to May 27, 2008, an evaluation in excess of 10 percent 
for left knee instability is denied.  

New and material evidence having been received, the claim for 
service connection for a left hip disability is reopened.  To 
that extent only, the appeal is allowed. 

Service connection for a left hip disability as secondary to 
service-connected left knee/leg disability is denied.  


REMAND

1. Entitlement to a rating in excess of 30 percent from July 
1, 2009, for residuals status-post left total knee 
replacement.  

As noted above, the Veteran underwent a total left knee 
replacement on May 27, 2008; he was appropriately assigned a 
temporary 100 percent rating, effective from May 27, 2008 to 
July 1, 2009. See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 
30 percent evaluation was then assigned effective July, 1, 
2009.  He now seeks a rating in excess of that amount for 
status-post left total knee replacement.  Additional action 
is necessary before the Board decides this claim.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  

In this case, the Veteran has not been afforded a VA 
examination since his left knee was replaced with prosthesis 
in May of 2008.  Further, the he has recently provided 
credible testimony that his left knee disability has 
worsened.  For example, at his December 2009 hearing he 
testified that he has to use a cane for every day ambulation; 
that there is associated weakness and cramping in the left 
knee area; that he fears his knee will buckle, or give way; 
that he has problems getting up/standing from a seated 
position; and that he experiences severe pain in the left 
knee region.  

Based on the symptoms outlined above, the Veteran and his 
representative contend that a new orthopedic examination 
should schedule in order to assess current findings related 
to the left knee.  The Board agrees.  Pursuant to VA's duty 
to assist the Veteran, he should therefore undergo a VA 
examination, in order to obtain a definitive medical opinion 
as to the severity of his residuals, status post-left knee 
replacement.  Additionally, pursuant to VA's duty to assist 
the Veteran, on remand, current VA treatment records for the 
Veteran, pertaining to any treatment regarding his status-
post left knee replacement should also be obtained.

2. Entitlement to service connection for avascular necrosis 
as secondary to the service-connected residuals of a left 
fibula fracture with tricompartmental osteoarthritis.  

The Veteran also seeks to establish service connection for 
avascular necrosis as secondary to the service-connected left 
knee/leg disability. 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service- connected 
disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 

A June 2006 VA examination confirms bilateral avascular 
necrosis of the bilateral hips (although the Veteran has 
since undergone a total left hip replacement).  At the time 
of the June 2006 examination, the examiner opined that the 
necrosis (of the left hip) was not caused by, or a result of 
trauma while in-service; nor did the service-connected left 
knee disability cause or aggravate the hip disability.  In so 
finding, the examiner reasoned that most avascular necrosis 
was idiopathic in nature, and that altered gait mechanics (as 
due to the service connected left disability) would not cause 
avascular necrosis.  The examiner further opined that common 
sources for avascular necrosis included, 1) trauma, 2) 
excessive alcohol consumption, and 3) administration of 
steroids. (emphasis added).   

In this regard, the record clearly shows that the Veteran has 
had numerous steroid injections for treatment of his service-
connected left knee disability.  See VA Treatment Record, 
February 2004, November 2004, and January 2005.  The Veteran 
also testified to this effect at this December 2009 hearing; 
accordingly, he requested that a new opinion addressing the 
steroidal injections to the left knee be obtained.  Indeed, 
although the 2006 VA examiner opined that the hip necrosis 
was not related to the service-connected left knee in any 
orthopedic sense, he did not discuss whether the Veteran's 
frequent cortisone shots to the left knee could have caused 
or otherwise aggravated necrosis in either hip.  Therefore, 
upon remand the RO should obtain an opinion as to whether the 
Veteran's necrosis of the left or right hip is proximately 
due to or the result of cortisone shots used to treat the 
service-connected left knee disability.   

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional VA treatment 
records for the Veteran related to any 
treatment he may have received related to 
residuals of his status-post total left 
knee replacement and a claimed left hip 
disability (status post replacement), 
dated from January 2009 to the present.

2. Thereafter, schedule the Veteran for a 
VA orthopedic examination in order to 
determine the severity of his service-
connected status-post left total knee 
replacement.  The entire claims file must 
be made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Based on 
the review of the file, examination of the 
Veteran, and the results of all 
diagnostics and tests, the examiner should 
opine as to the nature and severity of any 
residuals resulting from the Veteran's 
status-post left total knee replacement.  
This should include a discussion of range 
of motion findings, and any chronic 
residuals consisting of severe painful 
motion, or weakness in the affected 
extremity. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.

3. Obtain a VA medical opinion from the 
examiner who conducted the June 2006 
examination, or, if unavailable, another 
VA examiner, to determine the nature and 
etiology of any current avascular necrosis 
of the hips, or residuals thereof.  The 
examiner should review the claims folder 
prior to examination.  

The examiner should address the following 
and should state the medical probability 
(less likely than not; at least as likely 
as not; or more likely than not) that any 
current avascular necrosis of the hips, or 
any residuals thereof, is proximately due 
to, or the result of, the service-
connected left knee/leg disability, to 
include multiple cortisone/steroid 
injections taken for treatment of the 
service-connected left knee condition.  

The examiner should also opine as to the 
medical probability (less likely than not; 
at least as likely as not; or more likely 
than not) that any current avascular 
necrosis of the hips, or residuals 
thereof, is permanently aggravated by the 
Veteran's service-connected left knee 
disability, to include multiple cortisone 
injections to the left knee. 

4.  The RO should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


